Allow me, Sir, to welcome you to your post and to
wish you every success in your important and difficult
activities in guiding the activities of this Assembly. I
should like to say how grateful we are to Mr. Theo-Ben
Gurirab for his wise guidance of the last session of the
General Assembly.
The twentieth century was in every aspect a
century of sharp contradictions in relations among
peoples and nationalities, as well as a century of
economic disaster. The most stark examples were two
world wars, scores of civil wars and the catastrophe at
the Chernobyl nuclear power station, as well as other
tragedies.
The flames of war also raged in the African
States, which had gained independence in the 1960s. In
Central Asia, the Afghan wound is still bleeding, but
the most important event of the twentieth century was
the collapse of the enormous empire called the
USSR — an empire which wore the outer shell of
international friendship but within which everything
was worm-eaten. New, independent sovereign states
arose from its ruins. Out of that rubble, our
independent neutral State arose — Turkmenistan,
which from the very first days of its coming into being
chose the path of goodness and justice, peace and
cooperation.
The twentieth century did not resolve many of the
problems that needed resolution. Quite the contrary —
the knots of these problems have become even more
tangled and their lines even more taut. They have
accompanied us into the twenty-first century and now
we must unravel this tangled web and relax these taut
lines. This should be the task and concern of all
peoples and nationalities.
Our planet is the house we share and therefore it
is the duty of everyone living on this planet to keep it
clean and peaceful and to achieve economic stability.
In his report submitted to the Millennium Assembly,
the Secretary-General of the United Nations drew our
attention to problems which require immediate
solution, relating to all aspects of our lives.
Globalization is the priority problem. It is an
inevitable objective process, part of the general course
of world development, which includes many aspects,
both positive and negative. This is a decisive trend in
world development, which affects the whole complex
and multifaceted field of international political and
economic relations. In this respect, questions of
international law and the moral and juridical aspects of
relations between countries and regions cause concern
and require constant monitoring.
We must not allow some to hold sway over others
or allow mankind to be programmed according to one
yardstick alone, and no sovereign state should be
dictated to by insistence on one development model.
This is a very serious question, because this approach
calls into question the entire system of international
relations, the legitimacy of international legal norms
and the principles and purposes — indeed, the viability
of — the United Nations itself as the expression of
voluntary cooperation among equal nations.
The model of political globalization based on the
supremacy of a neo-liberal philosophy is gradually
strengthening the logic of confrontational thought in
international affairs, leading to the arm-twisting of
those who don't recognize the new international power
structure based on humanitarian intervention and
protecting human rights, but not on the rights of
peoples.
Turkmenistan, like the overwhelming majority of
States, is against this approach. We are convinced that
the common progress of mankind lies not in dictating
one model or in a single set of laws and principles, but
a combination of ideas and philosophies. In this
8

context, I should like to stress the importance and
timeliness of the idea put forward by the President of
Iran, President Khatami, of a dialogue between
civilizations. We started this century and this
millennium under such a profound symbol, and this
obliges us to have respect and tolerance for a whole
range of centuries-old cultures and State systems. That
is how we see the possibility for a friendly dialogue
among States, peoples and individuals.
We must move away from looking for differences
among us and start looking for what brings us together,
without forgetting our specific features. That is our
approach in our relations to the world and with all our
partners, and this has made it possible for my country
in the short period of time since our independence to
build friendly relations with all our neighbours in the
region and to find many friends far beyond the confines
of our neighbourhood.

The main achievement of independent
Turkmenistan was to ensure stability within our State,
and this stability has been guaranteed because of the
universal support of the programmes and tasks facing
the State, in which our people take a direct part. It is
thanks to this stability that we are today successfully
implementing economic and social programmes that
seek to provide well-being for our citizens.
The development of a socially oriented policy has
been reflected in a strategy for socio-economic reforms
in Turkmenistan for the period up to 2010. That
programme envisages a continuation of the policy that
gives priority to social programmes, bearing in mind
the economic realities that have emerged in the years of
our independence. Today, Turkmenistan is a country
that is self-sufficient in grain and basic food products
and that has implemented the main parts of its overall
programme for economic security.
In our economic programme, we stress in
particular developing the real sector of the economy,
institutional transformations and attracting
investment — including foreign investment.
Agriculture is our priority, as well as the fuel and
energy sectors, the chemicals industry and consumer
complexes, transport and communications
infrastructure and a network of transnational pipelines
that export Turkmenistan's fuel to world markets.
One of the main tasks in this coming period will
be to develop our productive potential. Here, a leading
role will be played by the fuel industry. We intend to
concentrate our efforts on labour-intensive sectors;
these are promising from the point of view of their
potential and competitiveness. The economic growth of
our State should guarantee the well-being of our
citizens.
From the standpoint of ensuring sustainable
social development and the progress and well-being of
our people, regional cooperation is becoming
particularly important. In our region, we have a stable
system for active economic interaction, provided by the
Economic Cooperation Organization (ECO), which
consists of 10 States with major resource and economic
potential. Over the past few years within ECO we have
started to implement some important interregional
transportation and communications projects which will
bring the European and Asian countries' economies
closer together, bridge the technological gap between
them and establish an equitable system of trade and
economic relations between the North and the South.
That same goal is currently being served by
Turkmenistan's efforts to export energy raw materials
to world markets. Building pipelines is not just a
question of profitable commercial projects; these are
also projects for the social development of our country
on an enormous scale, going well beyond our national
confines. Because of this, Turkmenistan is taking an
initiative to draft an international legal instrument to
guarantee the safe, unimpeded transit of energy raw
materials through major inter-State pipelines. This
instrument is necessary to make sure that the interests
of the producers are taken into account, as well as
those of the transit countries and consumers, and that
we totally rule out the possibility of the use of these
pipelines as an instrument for political and economic
pressure.
Another problem that could severely damage
regional stability is the question of the legal status of
the Caspian Sea. The lack of clarity on this question
and the one-sided scenarios being offered impede the
use of the enormous potential of this sea. For
Turkmenistan, the main point is to take into account
the interests of all riparian states in order to ensure that
cooperation on the Caspian is based on mutual respect,
equality and mutual benefit. Turkmenistan believes that
seeking a new legal status for the Caspian Sea requires
all riparian States to make some sensible compromises
9

and show a willingness squarely to face the new
realities. This process should be monitored by the
United Nations.
Touching on regional security, allow me to dwell
on the grave Afghanistan problem, which we take
particularly seriously. The history of the long-suffering
Afghan people has shown that any outside interference
in this domestic conflict, particularly the use of force,
is futile and will only make matters worse. We are
facing a fair accompli, and in this situation we must
recognize that dialogue and cooperation with the
Taliban will give more results from the point of view of
their natural modernization than any attempts to isolate
them or to impose any kind of sanctions on them.
Sanctions basically work against the Afghan people.
They are therefore counterproductive.
Turkmenistan favours a peaceful solution of its
conflicts, and as a neutral, friendly neighbouring State
is prepared actively to promote the Afghan settlement
under the aegis of the United Nations. In particular,
recently, upon the initiative of the President of
Turkmenistan, another initiative was taken to work out
some mutually acceptable solution to resolve this
Afghanistan conflict. That was the point of the
Turkmenistan mission which went to Iran, Afghanistan
and Pakistan and held talks and consultations with top
leaders of these countries and with the leaders of the
Taliban movement and the Northern Alliance, after
which proposals to settle the conflict were made at the
recent meeting between the Secretary-General of the
United Nations and the Afghanistan six plus two group.
Together with the United Nations, Turkmenistan is
making every effort to convince the belligerents to
cease fire and to sit down at the negotiating table.
In conclusion, I again assure the Assembly that in
Turkmenistan the United Nations has an active
Member prepared to make every effort to discharge the
lofty tasks decided at the United Nations Millennium
Summit. As we enter the new millennium we begin to
wonder what it will be like. What awaits us in the
future? Every person, every people, living in this world
is striving for a better, more radiant future, which has
to be built consistently, insistently, on the basis of
peace, respect and progress. I hope that all the peoples
of the world will devote themselves to that goal.